significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct lp bat al this letter constitutes notice that with respect to the above-named defined benefit pension_plan your request for a waiver of the minimum_funding_standard for the plan_year beginning date has been denied the information furnished indicates that the hospital experienced significant income losses during the fiscal years ending date and date the information furnished also indicates that the hospital filed chapter for reorganization in the bankruptcy court on date the information furnished failed to demonstrate that the hardship was temporary and a denial of the request was proposed the hospital was informed of our tentative denial and was offered a conference of right by letter dated date you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed you have not communicated with us to arrange a conference therefore our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file a copy of this letter is also being sent to the manager employee_plans classification in i if you have any questions on this ruling letter please contact sincerely yours norman greenberg manager employee_plans actuarial group
